Case 1:19-cv-11311-JSR Document 38 Filed 07/17/20 Page 1 of 1

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

 

AMERICAN CIVIL LIBERTIES
UNION,

19-cv-11311 (JSR)
Plaintiff,
-against-
ORDER

UNITED STATES CUSTOMS AND
BORDER PROTECTION et al.,

Defendants.

 

 

 

JED S. RAKOFF, U.S.D.J.

While the Court believes it is the Government’s burden to
justify the applicability of any exemption under the Freedom of
Information Act (“FOIA”), and while the affidavits submitted by
the Government may arguably be insufficient to carry this
burden, the Court has now reviewed the two remaining disputed
documents in the above-captioned matter in camera. The Court
finds that the redacted information therein meets the
requirements of FOIA Exemption 7(E). However, the Court will
file unredacted versions of the two documents under seal so that
they are available for any potential appellate proceedings.

SO ORDERED.

Dated: New York, NY SAA
C/ ~ sf.

July 17, 2020 JED S. RAKOFF, U.S.D.Jd.
